Cite as 2015 Ark. App. 422

                ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-15-145


                                                Opinion Delivered   August 26, 2015

MITZI MOLGADO PLASCENCIA                        APPEAL FROM THE PULASKI
                   APPELLANT                    COUNTY CIRCUIT COURT,
                                                EIGHTH DIVISION [NO. JV-2014-
                                                230]
V.
                                                HONORABLE WILEY A. BRANTON,
                                                JR., JUDGE
ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                  AFFIRMED; MOTION TO
                    APPELLEE                    WITHDRAW GRANTED



                           M. MICHAEL KINARD, Judge

       This is an appeal from an order terminating appellant’s parental rights to her four

minor children. The children were removed from appellant’s custody in February 2014 after

she was arrested for her participation in the delivery of methamphetamine. At the time,

appellant had her youngest child, then ten months old, in the car with her. Two of her

children, including the infant, tested positive for methamphetamine upon being taken into

appellee’s custody. Appellant’s parental rights were terminated in October on findings by

clear and convincing evidence that termination was in the children’s best interest and that

several statutory grounds existed, including that appellant had previously had her rights to

another child involuntarily terminated.     See Ark. Code Ann. § 9-27-341(b)(3)(A) &

(B)(3)(ix)(a)(4) (Supp. 2013). Further, there was evidence that appellant failed to comply

with major parts of the case plan, that she continued to test positive for illegal drugs for
                                 Cite as 2015 Ark. App. 422

several months after the children had been removed from her custody, that she had been

arrested at least twice for offenses occurring after the case had begun, and that she was the

object of retaliation by a drug cartel due to her “losing” $20,000 of cartel money to police

confiscation. There was also evidence that the children were adoptable.

       Appellant’s attorney has filed a motion to be relieved as counsel and a no-merit brief

pursuant to Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d
739 (2004), and Arkansas Supreme Court Rule 6-9(i), asserting that there are no issues of

arguable merit to support the appeal. Counsel’s brief contains an abstract and addendum of

the proceedings below, details all adverse rulings made at the termination hearing, and

explains why there is no meritorious ground for reversal. Pursuant to Rule 6-9(i)(3),

appellant has filed a pro se statement in which she discusses the sufficiency of the evidence

and pleads for additional time to comply with the case plan.

       Although appellant insists that she has made recent improvements and pleads for

“another chance” to prove that she can be a “good mother,” sufficiency is adequately covered

in her attorney’s brief, and post-termination progress is not a ground for reversal of an order

terminating one’s parental rights. Weaver v. Arkansas Department of Human Services, 2012 Ark.

App. 437. From our review of the record and the briefs, we conclude that counsel has

complied with Rule 6-9(i), and we hold that the appeal is wholly without merit.

Accordingly, we grant the motion to withdraw and affirm the termination order.

       Affirmed; motion to withdraw granted.

       HARRISON and GLOVER, JJ., agree.


                                              2
                          Cite as 2015 Ark. App. 422

Suzanne Ritter Lumpkin, Arkansas Public Defender Commission, for appellant.

Tabitha Baertels McNulty, Office of Policy & Legal Services, for appellee.

Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                        3